Order entered May 22, 2015




                                            In The
                                 Court of Appeals
                          Fifth District of Texas at Dallas
                                     No. 05-11-01389-CV

              ROBERT WEBB AND RKW FAMILY FARM, LP, Appellants

                                              V.

               ERIC TOMBAUGH AND DENISE TOMBAUGH, Appellees

                     On Appeal from the 296th Judicial District Court
                                  Collin County, Texas
                         Trial Court Cause No. 296-0180-2011

                                          ORDER
       We GRANT appellees’ May 19, 2015 second unopposed motion for extension of time to

file brief and ORDER the brief be filed no later than May 26, 2015.


                                                     /s/   CRAIG STODDART
                                                           JUSTICE